Opinion by
Oliver, C. J.
At the trial two cellulose articles were received in evidence as illustrative of the involved merchandise (collective illustrative exhibit 1). It was stipulated that the articles represented by the exhibit in question comprise two-thirds of the value of item No. 3-9058-5 and that these articles are cellulose acetate. On the record presented, the claim of the plaintiffs was sustained as to two-thirds of the merchandise described in item No. 3-9058-5 on the invoice involved.